              Case 1:19-cv-00321-GSA Document 10 Filed 05/06/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                  EASTERN DISTRICT OF CALIFORNIA
10

11     BRYAN ESCOBAR,                            1:19-cv-00321-GSA-PC
12                   Plaintiff,                  ORDER TO SHOW CAUSE WHY THIS
                                                 ACTION SHOULD NOT BE DISMISSED AS
13            vs.                                BARRED BY HECK V. HUMPHREY, 512 U.S.
                                                 477 (1994) AND EDWARDS v. BALISOK, 520
14     LIEUTENANT C. GARY,                       U.S. 641 (1997).
15                                               (ECF No. 1.)
                       Defendant.
16                                               30 DAY DEADLINE
17

18          Plaintiff, Bryan Escobar, is a state prisoner proceeding pro se and in forma pauperis in

19   this civil rights action pursuant to 42 U.S.C. § 1983. Plaintiff complains of having been wrongly

20   charged and found guilty of a Rules Violation Report (“RVR”) for fighting. (ECF No. 1.)

21   Plaintiff alleges that he is completely innocent of this charge; that he was attacked by the other

22   inmate; that Plaintiff was found guilty of the RVR; that the defendants refused to reverse the guilt

23   finding against Plaintiff; that this guilty finding directly impacted Plaintiff’s immediate release

24   date; that the acts he complains of lead to a lengthening of his sentence; and, Plaintiff seeks an

25   order reversing all punitive effects of the RVR finding from his record.

26          When a prisoner challenges the legality or duration of his custody, or raises a

27   constitutional challenge which could entitle him to an earlier release, his sole federal remedy is

28   a writ of habeas corpus. Preiser v. Rodriguez, 411 U.S. 475 (1973); Young v. Kenny, 907 F.2d

                                                      1
              Case 1:19-cv-00321-GSA Document 10 Filed 05/06/20 Page 2 of 2



 1   874 (9th Cir. 1990), cert. denied 11 S.Ct. 1090 (1991). Moreover, when seeking damages for an
 2   allegedly unconstitutional conviction or imprisonment, “a § 1983 plaintiff must prove that the
 3   conviction or sentence has been reversed on direct appeal, expunged by executive order, declared
 4   invalid by a state tribunal authorized to make such determination, or called into question by a
 5   federal court’s issuance of a writ of habeas corpus, 28 U.S.C. § 2254.” Heck v. Humphrey, 512
 6   U.S. 477, 487-88 (1994). “A claim for damages bearing that relationship to a conviction or
 7   sentence that has not been so invalidated is not cognizable under § 1983.” Id. at 488. This
 8   “favorable termination” requirement has been extended to actions under § 1983 that, if
 9   successful, would imply the invalidity of prison administrative decisions which result in a
10   forfeiture of good-time credits. Edwards v. Balisok, 520 U.S. 641, 643–647 (1997).
11          The Complaint does not contain any allegations to show that Plaintiff's finding of guilt
12   under the RVR has been reversed, expunged, declared invalid, or called into question by a writ
13   of habeas corpus.
14          Accordingly, it is HEREBY ORDERED that within thirty (30) days from the date of
15   service of this order, Plaintiff shall show cause in writing why this action should not be dismissed
16   as barred by Heck v. Humphrey, 512 U.S. 477 (1994) and Edwards v. Balisok, 520 U.S. 641,
17   643–647 (1997). Failure to respond to this order will result in dismissal of this action,
18   without prejudice.
19
     IT IS SO ORDERED.
20

21      Dated:     May 6, 2020                             /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
22

23

24

25

26

27

28


                                                      2
